DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been canceled.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “is also disclosed”, etc.  
The abstract of the disclosure is objected to because it contains implied phraseology, specifically “is also disclosed” in the last line thereof.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation “the at least one first sensor” (emphasis added) in line 1 of claims 33 and 34 lacks proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-30, 32, 36 and 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3 014 968 A1. 
EP 3 014 968 A1 discloses a device (1) and similar method (specifically with respect to method claims 39 and 40) for distributing bulk goods, in particular seeds agricultural land, with 
- a bulk material source (3) for the provision of bulk material, 
- with the bulk material source (3) connected flow path (5-11), wherein the current path (5-11) has at least one line (5, 7, 11) for conveying the Sch0ttguts van the Schilttgutquelle (3) in the direction of the effective surface, and 
- a device for blockage detection (paragraph 0021) in the at least one, several or all lines (5, 7, 11) of the current path, wherein the blockage detection device - Has at least one sensor (microphone 12) on the outside of the line attached (Fig. 3) and is adapted to mechanical vibrations of the Line to record (paragraph 0008: are recorded “impact noise of the Korner on the normal requirement/line wall”, which is thus “Noise generating body” serves what mechanical vibrations of the line wall implied), as well as 
- An evaluation unit (15) connected to the sensor (12) in a signal-conducting manner is set up to do so, depending on the detected mechanical vibration to detect constipation (paragraphs 0008, 0021). 
	With respect to claim 22, see the disclosure in paragraph [0019] of EP 3 014 968 A1. 
As to claims 23 and 24, see evaluation unit 15. 
Regarding claims 25-27, see Fig. 2 with sensor 12 in supply line 11.  See also Fig. 4 with sensor 12 in a line bend of the supply pipe 11. 
As to claim 28, see different locations for the sensor 12, especially since the function of the usual way wavy riser pipe suggests a local noise measurement.
Regarding claim 29, see Figure 2 regarding deviating locations for the sensor 12. 
With respect to claims 30, 32, 38 and 40, the flow path comprises a manifold head connected to the line (5, 7, 11, 8), which has a plurality of debris outlets (implicit and Fig. 1, 2), the bulk material outlets each passing through a partial channel (11) of the flow path with the deployment devices (10) connected (Fig. 2).  See the disclosure in paragraph [0025] and in Figure 2 with at least a second sensor (microphones 12) on the partial channels (forward lines 11) and “additionally” a first sensor (“one or more microphones 12”) as well on the supply line (delivery line 5). 
As to claim 36, see pipe clamp 13 of EP 3 014 968 A1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over EP 3 014 968 A1 in view of WO 2015/028326 A1.
	EP 3 014 968 A1 discloses the device as set forth supra.
	Claim 31 distinguishes over EP 3 014 968 A1 in requiring the second sensor to be configured to detect a thermo-anemetric measurand.
	WO 2015/028326 A1 discloses a “Thermoanemometric parameter” option in the disclosure thereof.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the “Thermoanemometric parameter” option of WO 2015/028326 A1 in the device of EP 3 014 968 A1 for greater versatility of use of the device.

Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3 014 968 A1 in view of WO 2012/125575 A1.
	EP 3 014 968 A1 discloses the device as set forth supra.
	Claim 33 distinguishes over EP 3 014 968 A1 in requiring the at least one first sensor to comprise at least one resistive and/or a capacitive piezo element, while claim 34 distinguishes over EP 3 014 968 A1 in requiring the at least one first sensor to comprise a MEMS system arranged spaced apart from the flow path, while claim 35 distinguishes over EP 3 014 968 A1 in requiring the piezo element to comprise at least one of a piezo ceramic disc, a form-flexilbe piezo-electric polymer film, or a piezo electric cable.
	Piezo elements are predestined for MEMS solutions; MEMS are also suggested as a microphone solution by WO 2012/125575 A1 (paras. 0066-0069, 0076). Because these sound waves ("sound waves") or vibrations on a resistive membrane (310, para. 0076), they are also used on this side as MEMS.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the piezo element of WO 2012/125575 A1 in the device of EP 3 014 968 A1 for greater versatility of use of the device.

Claims 37 is rejected under 35 U.S.C. 103 as being unpatentable over EP 3 014 968 A1 in view of Holverson et al. US 2014/0332514 A1.
	EP 3 014 968 A1 discloses the device as set forth supra.
	Claim 37 distinguishes over EP 3 014 968 A1 in requiring the at least one first sensor to be coupled to a magnetic mount which is attached to the at least one line of the flow path.
	Holverson et al. US 2014/0332514 A1 disclose in paragraph [0019] a sensor “disposed on the outer surface or on the inner surface using a variety of fastening techniques, including magnetic mounts”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the magnetic mount of Holverson et al. US 2014/0332514 A1 in the device of EP 3 014 968 A1 for greater versatility of use of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
EP 1 341 122 A1 discloses a similar device and method to applicant’s invention and could have been applied as art but has not been to avoid undue multiplicity of inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



May 13, 2022